Exhibit 10.1

FORM OF RESTRICTED STOCK AGREEMENT
(Standard Form)

        Restricted Stock Agreement (this “Agreement”), dated as of
______________ (the “Grant Date”), between GrafTech International Ltd. (the
“Corporation”) and ________________________________________________ (the
“Participant”).


BACKGROUND

        Reference is made to the GrafTech International Ltd. 2005 Equity
Incentive Plan (the “Plan”). A copy of the Plan has been made available to the
Participant and the terms of the Plan are incorporated herein by reference.

        The Plan allows the Corporation to provide rewards and incentives to,
among others, employees of the Company by, among other things, granting them
shares of Common Stock. The Board or the Compensation Committee has determined
that it would be in the best interest of the Corporation and its stockholders to
grant the Restricted Shares to the Participant under the Plan.

        In consideration of the covenants contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
agree as follows:


ARTICLE I

DEFINITIONS

        Whenever capitalized terms are used in this Agreement, they shall have
the meanings set forth in this Agreement or, if not defined in this Agreement,
as set forth in the written employment agreement between the Participant and the
Corporation or a Subsidiary or, if not defined in this Agreement and if not
defined in such an employment agreement or there is no such employment
agreement, as set forth in the Plan.

        “Cause”shall mean:

                         (i)       gross neglect or willful and continuing
refusal by the Participant to substantially perform his or her duties or
responsibilities for or owed to the Company (other than due to death, Disability
or Retirement);

                         (ii)    breach by the Participant of his or her
confidentiality obligations owed to the Company;

                         (iii)    willful engagement by the Participant in
conduct which is demonstrably injurious to the Company (including a breach by
the Participant of his or her confidentiality, non-competition or
non-solicitation obligations owed to the Company); or

                         (iv)    conviction or plea of nolo  contendere by the
Participant to a felony or a misdemeanor involving dishonesty or financial or
economic wrongdoing (such as fraud,

embezzlement, insider trading, bribery, theft, price fixing, graft or corrupt
payments, perjury or false certification).


ARTICLE II


GRANT OF RESTRICTED SHARES

        2.1      Grant of Restricted Shares. The Participant is hereby granted
_______ shares of Common Stock subject to the restrictions and conditions set
forth in this Agreement. References in this Agreement to “Restricted Shares”
mean the shares of Common Stock granted hereby and any cash, securities, rights
or property distributed in respect thereof or issued in exchange therefor (which
shall be subject to the same restrictions and provisions as such shares).

        2.2      Value of Restricted Shares. The Fair Market Value of the
Restricted Shares at the close of trading on the Grant Date was $____ per share.

        2.3      Grant Information. The Restricted Shares have been granted
under the Plan. The Board or the Compensation Committee authorized the grant of
the Restricted Shares on ______________.


ARTICLE III

VESTING OF RESTRICTED SHARES

        All of the Restricted Shares are unvested. Subject to Section 6.2,
Restricted Shares shall vest upon, but only upon, the earliest to occur of the
events described in Section 3.1, 3.2 or 3.3, in each case subject to the
limitations set forth in Section 3.4. Subject to Section 6.2, all unvested
Restricted Shares shall be forfeitable as set forth in Section 3.4 and shall be
non-transferable as set forth in Section 4.3. All vested Restricted Shares shall
become non-forfeitable and transferable at the time they first vest, although:

                         (i)    transferability may be subject to pre-clearance,
blackout, registration and other restrictions under the Company’s insider
trading and other compliance policies and procedures;

                         (ii)    transferability may be restricted under Section
4.4 until all Withholding Requirements (as defined herein) are satisfied; and

                         (iii)    transfers by executive officers should be
reviewed in advance to determine if there would be any potential liability for
short-swing profits under Section 16(b) of the Exchange Act.

        3.1      Time Vesting. If not sooner vested and unless previously
forfeited pursuant to Section 3.4, the Restricted Shares shall vest as follows:
______________.

        3.2      Accelerated Vesting. If not sooner vested and unless previously
forfeited pursuant to Section 3.4, all of the Restricted Shares shall vest as
follows: ______________.

2

        3.3      Discretionary Vesting. The Compensation Committee or the Board
may accelerate the vesting of any or all of the Restricted Shares at any time
and for any reason.

        3.4      Effect of Termination of Employment and Other Events on
Vesting; Forfeiture of Unvested Restricted Shares. Unless otherwise determined
by the Board or the Compensation Committee and subject to Section 6.2, all
unvested Restricted Shares shall cease to vest and shall be forfeited upon the
earliest to occur of:

                         (i)     the time of notification of the termination of
the Participant’s employment by the Company for Cause or Detrimental Conduct;

                         (ii)     the date of the termination of the
Participant’s employment by the Company for any reason other than Cause or
Detrimental Conduct or the date of the Participant’s resignation from employment
with the Company for any reason; or

                         (iii)     the date on which the Board or the
Compensation Committee takes such action pursuant to Article V (or such later
date as may be specified by the Board or the Compensation Committee).

        3.5      Effective Date of Termination of Employment or Retirement. For
purposes hereof, except as otherwise set forth in Section 3.4(i), the date of
resignation or termination of employment means the last date of actual
employment, even if a different date is used for administrative convenience in
connection with employee retirement, benefit or welfare plans.


ARTICLE IV

PROCEDURES AFFECTING RESTRICTED SHARES

        4.1      Reversion to Treasury. All Restricted Shares which are
forfeited shall automatically (and without need for further action by the
Corporation, the Participant or any other person) revert to the Corporation and
shall thereupon constitute treasury shares subject to the Plan or some other
plan of the Corporation, as may be provided in the Plan or such other plan.

        4.2      Delivery of Restricted Shares.

                         (i)     The Restricted Shares will be delivered to the
Participant in book entry form by causing the Restricted Shares to be credited
to the Participant’s account at such brokerage firm as may be designated from
time to time by the Corporation to assist in the administration of the Plan (the
“Broker”).

                         (ii)     Restricted Shares will be delivered on or
before the date on which they are scheduled to vest; provided, however, that, if
any Restricted Shares vest before such date, such Restricted Shares shall be
delivered reasonably promptly (as determined by the Corporation) thereafter.

                         (iii)     When Restricted Shares are delivered in book
entry form, such delivery as well as all subsequent transfers and other matters
relating to such Restricted Shares

3

will be subject, in addition to all other provisions hereof, to the rules and
requirements imposed by the Broker and such administrative rules and
requirements as may be imposed by the Corporation. Prior to vesting, Restricted
Shares will be subject to stop transfer instructions given by the Corporation to
the Broker and the transfer agent for the Common Stock. Upon vesting of any
Restricted Shares, such stop transfer instructions will be terminated (except as
otherwise provided in connection with the Company’s insider trading and other
compliance policies and procedures and except to the extent that any Restricted
Shares may be sold pursuant to Section 4.4 to satisfy Withholding Requirements
(as defined in Section 4.4)). Upon forfeiture of any Restricted Shares, the
Broker and such transfer agent will be instructed to debit such Restricted
Shares from such account and return them to the Corporation.

                         (iv)    Each book entry relating to Restricted Shares
may include such restrictive instructions in such forms as the Corporation may
deem convenient, expedient, necessary or appropriate relating to the
restrictions under this Agreement, applicable securities, tax or other laws or
applicable rules of any securities exchange or market.

        4.3      Transfer of Restricted Shares.

                         (i)    Unvested Restricted Shares cannot be Transferred
to any Person or entity or for any purpose without the prior written consent of
the Corporation. Any attempt to effect a Transfer of unvested Restricted Shares
without such consent shall be null and void.

                         (ii)    To the extent necessary (as determined by the
Corporation) to permit resale by the Participant of vested Restricted Shares,
the Corporation will use reasonable efforts to register the resale of such
Restricted Shares under the Securities Act, so long as the Corporation is
permitted to do so on Form S-3 or S-8 or a similar abbreviated form and subject
to the terms and conditions set forth in the Plan and such other reasonable or
customary terms and conditions as be may be imposed by the Corporation
(including those relating to indemnification by the Participant for errors or
omissions from information provided by the Participant).

        4.4      Withholding of Taxes.

                         (i)     The Company shall withhold or deduct from any
or all payments or amounts due to or held for the Participant, whether due from
the Company or held in the Participant’s account at the Broker, an amount (the
“Withholding Amount”) equal to all taxes (including unemployment (including
FUTA), social security and medical (including FICA), and other governmental
charges of any kind as well as income and other taxes) required to be withheld
or deducted with respect to any and all taxable income and other amounts
attributable to the Restricted Shares (the “Withholding Requirement”).

                         (ii)     The Withholding Amount shall be determined by
the Company.

                         (iii)     The timing of withholding or deduction from
such payments or amounts shall be determined by the Company; provided, however,
that, if such taxes are required to be paid to a tax or other governmental
authority before such withholding or deduction is made, then the Company shall
pay such taxes when due as agent for the Participant and shall be entitled to
reimbursement therefor from such payments or amounts, or otherwise.

4

                         (iv)     The Corporation may restrict transfer of any
or all vested Restricted Shares until all Withholding Requirements are
satisfied.

                         (v)     Unless the Participant has made or makes a
timely election pursuant to Section 83(b) of the Code, the Participant
authorizes the Corporation and the Broker to:

                                   (A)    sell, on his or her behalf and for his
or her account, from time to time and at any time as the Corporation or the
Broker may deem necessary, appropriate, convenient or expedient to satisfy each
Withholding Requirement or to reimburse the Company in respect thereof, a
sufficient number of Restricted Shares (as determined by the Corporation or the
Broker) so that the net proceeds from such sale equal or exceed the applicable
Withholding Amount; and

                                   (B)    use the net proceeds to satisfy such
Withholding Requirement (with any excess net proceeds to be paid to or deposited
in an account of the Participant).

                         (vi)     If the Participant has made or makes an
election pursuant to Section 83(b) of the Code, he or she shall immediately file
a copy thereof with the Company and upon demand by the Company make a cash
payment to the Company equal to any Withholding Amount in respect thereof.

                         (vii)     In connection with any sale of Restricted
Shares pursuant to this Section 4.4, the Participant agrees that:

                                   (A)    such sale may be aggregated with sales
of restricted stock granted to other participants under the Plan or other plans
of the Company;

                                   (B)     such aggregated sales may be made
from time to time in one or more installments at any time;

                                   (C)     such aggregated sales may be made
over time as the Corporation or the Broker may deem necessary, appropriate,
convenient or expedient with a view toward avoidance or minimization of
disruption of the market for the Common Stock, administrative convenience,
minimization of costs and expenses or other factors; and

                                   (D)     the net proceeds from such aggregated
sales and the sale prices of the shares sold may be allocated among such
Restricted Shares and other shares of restricted stock and the Participant and
such other participants as the Corporation or the Broker may deem reasonable.

                         (viii)     The Participant understands that:

                                   (A)     different Withholding Requirements
may arise at different times based on time of delivery or vesting of Restricted
Shares, tax elections or other factors;

5

                                   (B)    different Withholding Requirements may
be based on different values attributable to the Restricted Shares at such times
or otherwise based on applicable tax laws, changes in the financial performance
or prospects of the Company, changes in market or economic conditions or other
factors;

                                   (C)     it may not be practicable or
permissible to sell Restricted Shares to satisfy each Withholding Requirement at
the time due because of rules and requirements of the Broker, administrative
rules and requirements of the Company, restrictions under the Company’s insider
trading and other compliance policies and procedures, potential liability for
short-swing profits under Section 16(b) of the Exchange Act, applicable
securities, tax or other laws, applicable rules of any securities exchange or
market, or other factors; and

                                   (D)     as a result, Restricted Shares may be
sold at times and values that differ, potentially significantly, from those
applicable to such Withholding Requirement and that such differences can result
in gains or losses, potentially significant, relative to those values and
capital gains and losses for tax purposes in addition to the taxes described in
Section 4.4(i).

                         (ix)    The Participant hereby appoints each officer
and assistant officer of the Corporation to be the Participant’s true and lawful
agent, proxy and attorney-in-fact, with full power of substitution and
re-substitution (each, an “attorney-in-fact” and, together, the
“attorneys-in-fact”), to take, cause to be taken and authorize the taking of any
and all actions (including the giving of instructions to sell and the approval
of confirmations), to incur, cause to be incurred and authorize the incurrence
of any and all costs and expenses (including brokerage commissions), to
undertake, cause to be undertaken and authorize the undertaking of any and all
obligations and to execute, acknowledge, file, publish and deliver, cause to be
executed, acknowledged, filed, published and delivered and authorize the
execution, acknowledgement, filing, publication and delivery of any and all
agreements, instruments and documents (including stock powers, account
agreements and related documents, and wire transfer instructions) which any such
attorney-in-fact may deem necessary, appropriate, convenient or expedient to
sell Restricted Shares, on behalf and for the account of the Participant, to
generate net proceeds to satisfy any and all Withholding Requirements, to use
net proceeds in satisfaction thereof and to otherwise give effect to the intent
and purposes of this Section 4.4, all in the name of the Participant, any such
attorney-in-fact, the Corporation or any Subsidiary and all at such times, in
such manners, in such amounts, on such exchanges or markets, on such terms,
through such brokers, dealers and accounts and otherwise as any such
attorney-in-fact may determine in his or her sole and absolute discretion, and
hereby grants to each attorney-in-fact the full power and authority to do any
and all things necessary, convenient, expedient or appropriate in connection
therewith. This power of attorney shall not be affected in any manner by reason
of the execution, at any time, of other powers of attorney by the Participant in
favor of persons other than the attorneys-in-fact named herein and shall not be
affected by the subsequent death, disability or incompetence of the Participant.
This power of attorney is irrevocable and coupled with an interest and shall
remain in effect until all Withholding Requirements have been fully and
unconditionally satisfied. All persons dealing with any of the attorneys-in-fact
may assume that this power of attorney has not been revoked and may be relied
upon.

6

           


                         (x)      The Participant acknowledges and agrees that
neither the Company, the Broker nor any of their respective affiliates, control
persons, directors, officers, employees, representatives or agents shall have
any liability or obligation for any losses, damages, costs or expenses of any
kind or under any theory arising out of or in connection with any action taken
or omitted to be taken or any delay in taking any action pursuant to or
contemplated by this Section 4.4 (including the determination of any Withholding
Amount or the time when any Withholding Requirement is required to be satisfied
or any sale of or delay in selling or failure to sell or the price, terms or
conditions of sale of any or all of the Restricted Shares), including any
liability for any claim that the Participant could have made more or lost less
in connection therewith or for any capital gain or loss due to the difference in
time between the triggering of a Withholding Requirement and the resale of
Restricted Shares in respect thereof or for violations of insider trading or
other laws or for incurrence of liability for short-swing profits under Section
16(b) of the Exchange Act, except to the extent that a court of competent
jurisdiction determines by final and nonappealable judgment that any such
losses, damages, costs or expenses resulted from actions taken or omitted to be
taken by them in bad faith or from their gross negligence or willful misconduct.
References in this Section 4.4 to “selling” and correlative terms include all
activities related thereto, including placement and execution of sell orders,
selection of brokers and dealers, delivery of share certificates, receipt of
proceeds and payment of fees and commissions.

                         (xi)     The provisions hereof regarding sale of
Restricted Shares to satisfy Withholding Requirements are also intended to
constitute a trading plan within the meaning of Rule 10b5-1 under Securities
Act.

                         (xii)     The Participant accepts this Agreement and
the Restricted Shares subject to, and agrees to assume, the limitations, risks
and responsibilities inherent with respect to the Restricted Shares, including
those mentioned in this Agreement.


ARTICLE V

FORFEITURE

        Notwithstanding anything contained herein to the contrary, if the
Participant engages in Detrimental Conduct, then the Compensation Committee or
the Board shall have the right, in its sole and good faith judgment, to suspend
(temporarily or permanently) the vesting of any or all of the Restricted Shares,
extend the date for such vesting, suspend (temporarily or permanently) the
Transferability of any or all of the Restricted Shares, require the forfeiture
of any or all of the Restricted Shares then held by the Participant or his
affiliates or related parties, or take any other actions in respect of any or
all of the Restricted Shares or this Agreement.


ARTICLE VI

MISCELLANEOUS

        6.1      Notices. All notices to a party must be given in writing and
shall be deemed to have been duly given when delivered by hand or three days
after deposited in the mail, postage prepaid or, in the case of telecopy or
email notice, when received, addressed as follows

7

or to such other address as to which the intended receiving party shall have
duly given notice to the notifying party hereunder:

  (i) If to the Company, to the following address: ______________


  (ii) If to the Participant, to his or her most recent primary residential
address or business telecopy or email address as shown on the records of the
Company.


        6.2      Amendments and Conflicting Agreements. This Agreement may be
amended by a written instrument executed by the parties which specifically
states that it is amending this Agreement or by a written instrument executed by
the Corporation which so states if such amendment is not adverse to the
Participant or relates to administrative matters. Subject to the next sentence,
if there is a conflict or inconsistency between this Agreement and the Plan, the
Plan shall govern. Notwithstanding anything contained herein or in the Plan to
the contrary, to the extent that any severance agreement (including any
agreement related to a change in control of the Corporation, however defined)
provides rights, terms or conditions that are more favorable to the Participant
than those provided in this Agreement or the Plan, such more favorable rights,
terms and conditions shall govern.

        6.3      Governing Law and Interpretation. This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware applicable to contracts made and to be performed therein without
regard to the conflicts of law principles thereof. Whenever the word “including”
is used herein, it shall be deemed to be followed by the phrase “without
limitation”. Unless otherwise specified herein, all determinations, consents,
elections and other decisions by the Company, the Board, the Compensation
Committee or the Broker may be made, withheld or delayed in its sole and
absolute discretion.

        6.4      Internal Revenue Code Section 409A. The parties recognize that
certain provisions of this Agreement may be affected by Section 409A and agree
to negotiate in good faith to amend this Agreement with respect to any changes
necessary or advisable to comply with Section 409A. To the extent that the
Participant incurs any penalty for violations of Section 490A, the Company shall
indemnify the Participant therefor.

        6.5      Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

        6.6      Counterparts. This Agreement may be executed in counterparts,
which together shall constitute one and the same instrument and which will be
deemed effective whether received in original form or by telecopy or other
electronic means.

8

        IN WITNESS WHEREOF, this Agreement has been executed and delivered by
the parties.

PARTICIPANT


___________________________________
Signed GRAFTECH INTERNATIONAL LTD.


By:________________________________
Name:______________________________
Title:_______________________________

